Citation Nr: 0919500	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-23 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by foot pain.

2.  Entitlement to service connection for Eustachian tube 
disorder (ETD).



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active military duty from May 1994 to 
January 2004.  

In June 2008, the Board of Veterans' Appeals (Board) denied 
service connection for patellar tendonitis of the left knee 
and remanded the issues listed above to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland for a nexus opinion.  


FINDINGS OF FACT

1.  The medical evidence of record does not show a disability 
manifested by foot pain due to military service.

2.  The medical evidence of record does not show ETD due to 
military service.


CONCLUSIONS OF LAW

1.  A disability manifested by foot pain was not incurred in 
or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  ETD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2007).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In February 2005, prior to the April 2005 rating decision on 
appeal, the RO sent the Veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  

In accordance with the requirements of the VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records if he provided relevant information about the 
records.  No additional private evidence was subsequently 
added to the claims file.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

In the above-noted letter, the Veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Veteran was informed in March 2006 that a disability 
rating and effective date would be assigned if his service 
connection claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran 
was notified at his address of record that a VA 
examination was scheduled for August 15, 2008 and for 
September 10, 2008; he failed to report for either of 
these examinations without explanation.   

All available evidence that is pertinent to the claims 
decided herein has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on each 
issue.  The Veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  

The Board additionally finds that VA has complied with 
general due process considerations.  See 38 C.F.R. § 3.103 
(2006).  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Additionally, service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Analysis

The Veteran seeks service connection for a disability 
manifested by foot pain and for ETD.  Having carefully 
considered these claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and that 
these appeals will be denied.  

The Veteran's service treatment records reveal that he did 
not have any foot or ear problem on enlistment evaluation in 
June 1993.  He complained in October 1999 that his right ear 
had not cleared since he had been on a plane 4 weeks earlier; 
he said that he woke up with a "bubbling sound" in his 
ears.  ETD was diagnosed.  The Veteran complained in December 
1999 of left ear pain, coughing, red eyes, night time fever, 
and aching of the upper chest muscles.  The assessment was 
viral syndrome with mild bronchospasm.  According to a 
service record dated in April 2001, the Veteran noted ear 
popping while riding the Metro and occasional nasal 
obstruction; ETD and allergic rhinitis were noted.  The 
notation on follow up in May 2001 was NSD.  The Veteran 
complained in November 2002 of a two year history of foot, 
knee, low back radiating pain as a result of his job setting 
up for presidential events; no diagnosis is provided.

On VA general examination in February 2005, bilateral pes 
planus was noted.  The diagnosis was recurring bilateral mid 
plantar foot pain with no diagnosis established.  X-rays of 
the feet were considered normal.  On VA ear examination in 
February 2005, the Veteran complained of clicking and popping 
in his ear with head colds.  The ears were noted to be normal 
on physical examination, and an audiological evaluation was 
within normal limits.  No ear disorder was diagnosed.

This case was remanded by the Board in June 2008 to obtain a 
medical nexus opinion.  Information added to the file in July 
2008 provided a new address for the Veteran.  A letter was 
sent to this new address by VA on July 25, 2008 in which he 
was told that an examination was being scheduled at the VA 
facility nearest him as part of the processing of his claim 
for benefits and that the facility would contact him about 
when and where to report for the examination.  The letter 
also noted that the examination was very important and that, 
if he was unable to report for the examination, he should 
contact the medical facility and arrange a more convenient 
place and time.  There is subsequent evidence on file that 
the Veteran failed to report without explanation for 
scheduled VA examinations on August 15, 2008 and September 
10, 2008.  

A copy of a Supplemental Statement of the Case was sent to 
the Veteran's new address on September 25, 2008, in which it 
was noted that the Veteran failed to report for the scheduled 
VA examinations on August 15, 2008 and September 10, 2008.  
This Supplemental Statement of the Case was not returned to 
the Board as undelivered.  The law presumes that notice 
letters are properly mailed and forwarded.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 
Aff'd 347 (Fed. Cir. 1995) (the law presumes the regularity 
of the administrative process "in the absence of clear 
evidence to the contrary"); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 
(1992); Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  
Consequently, the Board finds that the Veteran had notice of 
the examinations.

Based on the foregoing, the Board finds that the RO 
substantially complied with the mandates of its remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a 
remand by the Board confers on the appellant the right to 
compliance with the remand orders).  Therefore, the Board 
will proceed to review and decide the claim based on the 
evidence that is of record consistent with 38 C.F.R. § 3.655 
(2008).

Although the Veteran complained of foot pain in service, no 
foot disability was diagnosed.  Pes planus was initially 
noted on VA examination in February 2005.  As there is no 
foot disability shown in service, no ETD diagnosed on VA 
examination in February 2005, and no medical nexus opinion on 
file linking either a current disability manifested by foot 
pain or ETD to service, service connection must be denied for 
a disability manifested by foot pain and for ETD.  See 
Hickson, supra.

The Board has also considered the Veteran's written 
contentions.  However, as a layperson without the appropriate 
medical training and expertise, the Veteran is not competent 
to render a probative opinion on a medical matter, such as 
whether he has a current disability related to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Because the preponderance of the evidence is against the 
Veteran's claims for service connection for a disability 
manifested by foot pain and for ETD, the doctrine of 
reasonable doubt is not for application with respect to these 
issues.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a disability manifested by foot pain 
is denied.  

Service connection for ETD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


